Citation Nr: 0707206	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-27 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for anemia as secondary 
to herbicide exposure. 

3.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which adjudicated the issues on appeal. 

The veteran also appealed a rating decision which denied his 
claim of entitlement to service connection for a back 
problem.  However, the veteran has since withdrawn his appeal 
with respect to that issue.  38 C.F.R. § 20.204(2006). 

The veteran testified at a videoconference hearing held 
before the undersigned Veterans Law Judge in December 2006.  
A transcript of that hearing has been associated with the 
claims file. 


FINDINGS OF FACT

1.  Medical evidence indicates that the veteran likely 
contracted hepatitis C in service.

2.  The veteran's anemia was first diagnosed many years after 
service and has not been linked by competent medical evidence 
to service, to include herbicide exposure therein. 

3.  The veteran's PTSD has caused occupational and social 
impairment with reduced reliability and productivity due to 
symptoms which include anxiety, depression social isolation, 
and occasional intrusive thoughts and flashbacks.
CONCLUSIONS OF LAW

1.  The veteran incurred hepatitis C in service.  38 U.S.C.A 
§§ 1110 (West Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  Anemia was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1116 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

3.  The criteria for an initial 50 percent disability rating 
for PTSD have been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.16(c), 4.125-4.132, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hepatitis C

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires: (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, certain chronic diseases, such as anemia, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

The veteran claims that he contracted hepatitis C while on 
active duty in Vietnam.  In particular, he claims that he 
contracted the virus as a result of contact with blood while 
handling wounded and dead soldiers.  The Board points out 
that risk factors for hepatitis C include intravenous (IV) 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades.  VBA letter 211B (98-110) November 30, 1998.  

The record confirms that the veteran was involved in combat 
with an enemy force while serving in Vietnam, as his DD Form 
214 notes that he received the Combat Action Ribbon.  Thus, 
it is likely that the veteran was in close contact with dead 
and wounded soldiers in service, thereby placing him at a 
higher risk for exposure to blood infected with the hepatitis 
C virus.  

The Board further notes that no other risk factors for 
hepatitis C have been identified.  For example, the record 
does not show that the veteran has ever been an IV drug user, 
had a blood transfusion before 1992, has ever had a tattoo or 
body piercing, or has ever used cocaine.  The veteran also 
reported that his spouse, who does not have hepatitis C, has 
been his only sexual partner for over 30 years.   

Simply stated, the facts of this case, as cited above, 
support this claim. 

Medical evidence also indicates that the veteran may have 
contracted hepatitis C in Vietnam.  In this regard, VA 
outpatient treatment records dated in September 2002 and July 
2005 contain medical opinions that the veteran's hepatitis C 
"may" be related to exposure to blood while handling dead 
and wounded persons in Vietnam.  In the September 2002 
record, the clinician pointed out that the veteran had no 
history of IV drug use, blood transfusions, tattoos, or 
acupuncture.  Thus, both of these medical records support the 
veteran's claim.  The Board finds these medical opinions are 
entitled to some probative value. 

The record thus establishes that the veteran's only risk 
factor for hepatitis C is his handling of dead and wounded 
soldiers.  Moreover, two VA clinicians also indicated that he 
contracted hepatitis C as a result of handling dead and 
wounded soldiers.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

Therefore, resolving all reasonable doubt in favor of the 
veteran, the Board concludes that the veteran as least as 
likely as not incurred hepatitis C while on active duty in 
Vietnam.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, service connection for hepatitis C is granted.

II.  Service Connection for Anemia

The veteran claims that he has anemia as a result of exposure 
to herbicides while stationed in Vietnam.  Under VA 
regulation, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent (Agent Orange), unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease during 
service.  See 38 C.F.R. § 3.309(e).   However, since anemia 
is not included in the list of presumptive diseases under 
C.F.R. § 3.309(e), service connection on presumptive basis 
due to Agent Orange exposure is not warranted. 

However, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Unfortunately, service connection for anemia is also not 
warranted on a direct basis.  The veteran's service medical 
records make no reference to anemia, and therefore provide 
evidence against the claim.  Indeed, VA treatment records 
show that the veteran was first diagnosed with anemia in 
2003, approximately 23 years after his separation from active 
duty.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
Board finds that service and post-service medical records 
provide evidence, overall, against this claim, indicating a 
disorder with no relationship to service. 

Moreover, VA treatment records dated from 2003 to 2006 do not 
include a medical opinion concerning the etiology or date of 
onset of the veteran's anemia.  The Board notes that an 
August 2002 VA outpatient treatment record contains a medical 
opinion that "any medical condition or diagnosis (including 
all diagnoses and symptoms documented for this patient) could 
possibly be related to exposure to herbicides during prior 
service in Viet Nam."  However, the VA clinician made no 
reference to anemia at the time he provided this opinion.  In 
short, there is simply no medical evidence of a nexus or 
relationship between the veteran's anemia and his period of 
active duty, to include herbicide exposure therein.  

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements, including testimony 
presented at his December 2006 hearing.  However, as a 
layperson, without the appropriate medical training and 
expertise, the veteran is not competent to provide a 
probative (persuasive) opinion on a medical matter, such as 
the etiology of his anemia.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
494-95 (1991) (laypersons are not competent to render medical 
opinions).  Thus, the veteran's personal opinion that his 
anemia is related to service is not a sufficient basis for 
awarding service connection.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for anemia.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

III.  Increased Rating for PTSD

The veteran was diagnosed with PTSD as a result of his combat 
experience in Vietnam.  After service, the RO issued a March 
2004 rating decision in which it grated service connection 
and assigned a 10 percent disability rating for PTSD.  The 
veteran appealed that decision with respect to the 10 percent 
rating. 

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
10 percent rating is assigned where there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or where symptoms are controlled by continuous medication.  
See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, mild 
memory loss.  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's PTSD meets the criteria for a 
50 percent disability rating since the initial grant of 
service connection.  The evidence in support of the veteran's 
claim includes two VA psychiatric examination reports, as 
well as VA outpatient treatment records dated from 2002 to 
2005.  

Overall, these records show that the veteran does not 
experience some of the symptoms listed in the criteria for a 
50 percent rating, namely circumstantial, circumlocutory or 
stereotyped speech; weekly panic attacks; difficulty in 
understanding complex commands; impairment of long-term 
memory; or impaired abstract thinking.  See 38 C.F.R. 
§ 4.130.

However, the veteran is not required to prove the presence of 
all, most, or even some, of the enumerated symptoms recited 
under the rating criteria.  The use of the term "such as" in 
the general rating formula for mental disorders in 38 C.F.R.          
§ 4.130 demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

VA outpatient treatment records dated from 2002 to 2005 note 
that the veteran's symptoms include depression, anxiety, 
sleeplessness, an increased startled response, occasional 
intrusive thoughts and nightmares, and social isolation.  The 
Board believes that these symptoms have resulted in 
occupational and social impairment equivalent to what would 
be caused by the symptoms listed for a 50 percent disability 
rating under the general rating formula for mental disorders. 

In addition, MMPI-2 testing during a March 2004 VA 
psychiatric examination also confirms that the veteran was 
anxious, socially isolated, angry, and distrustful of others.  
The veteran was afforded another VA psychiatric examination 
in March 2004, which includes a medical opinion that the 
veteran's PTSD causes moderate to severe social dysfunction, 
as he had no friends, stopped talking to his brother and 
sisters, and has a strained relationship with his wife and 
son.  Thus, these VA examination reports also show that the 
veteran's PTSD meets, in general, the criteria for a 50 
percent rating. 

A 50 percent evaluation is also consistent with the Global 
Assessment of Functioning (GAF) scores of 55 and 60 listed in 
the VA examination reports.  A GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  The Board notes that the GAF scores of 55 
and 60 are consistent with the criteria for a50 percent 
rating. 

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against a disability rating 
in excess of 50 percent for the veteran's PTSD for the entire 
period since the initial grant of service connection.  The 
Board notes that the two VA examination reports, as well as 
the VA outpatient treatment records, do not reveal any of the 
symptoms described in the criteria for a 70 percent 
disability rating, and thus provide evidence against a 
finding that his PTSD warrants a disability rating in excess 
of 50 percent.  

These records essentially show that the veteran has been 
married to his second spouse for over 30 years, with whom he 
has one adult son, and that he had been working as a self-
employed carpenter until he stopped working in July 2004.  
Overall, these records show that the veteran has consistently 
denied suicidal ideation, exhibits no obsessional behavior, 
speaks in a normal fashion, has good impulse control, has 
good memory with no thought disorder, and is adequately 
dressed and groomed.  In short, these findings are not 
consistent with the criteria listed for a 70 percent rating.

Although the veteran's mood has been described as depressed 
and anxious, providing the basis for the 50 percent 
evaluation, there is no evidence that he displays near-
continuous panic or depression affecting his ability to 
function independently, appropriately, and effectively, as 
listed in the criteria for a 70 percent rating.  A VA 
examiner in March 2004 also commented that the veteran's has 
moderate to severe social dysfunction, as he had no friends, 
had stopped talking to his brother and sisters, and had a 
strained relationship with his spouse and son.  Nevertheless, 
the veteran has been married for over 30 years.  As such, the 
veteran does not appear to be unable to establish and 
maintain effective relationships as a result of his PTSD, 
but, rather, has difficulty in doing so, which would support 
the 50 percent rating, not a 70 percent rating.  

In conclusion, the Board finds that the evidence supports a 
50 percent disability rating for the veteran's PTSD since the 
initial grant of service connection.  The Board also finds 
that the preponderance of the evidence is against an initial 
rating in excess of 50 percent.  Accordingly, the appeal is 
granted to this extent only. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, no evidence shows that the veteran's PTSD has 
independently caused marked interference with employment or 
required frequent periods of hospitalization.  The Board has 
considered the veteran's statement that he stopped working in 
July 2004 because he could not handle the stress in dealing 
with contractors.  However, the objective clinical findings 
do not support the veteran's claim.  

In this regard, a VA examiner in March 2004 indicated that 
the veteran's PTSD caused moderate occupational dysfunction, 
indicating that he was able to maintain self-employment but 
had some difficulty working with others.  The GAF scores of 
55 and 60 also do not reflect marked interference with 
employment.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  Lastly, the Board notes 
that the veteran has been diagnosed with cannabis abuse on 
several occasions, which most likely inhibits his motivation 
to maintain gainful employment.

In short, although the veteran's PTSD may interfere with his 
ability to work, such impairment is already contemplated by 
the applicable schedular criteria so that consideration of an 
extraschedular basis is not shown to be necessary.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

There is also no evidence that his PTSD has required 
hospitalization which markedly interferes with his ability to 
work.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993) 
(holding that the Board was required to consider 
extraschedular entitlement under 38 C.F.R. § 3.321(b)(1) 
where the record contains evidence that the veteran's 
disability required frequent hospitalizations and bed rest 
which interfere with employability).  Therefore, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  
IV.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet.App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
These records include service medical records and VA 
outpatient treatment records.  The veteran was also afforded 
two VA psychiatric examinations in March 2004 to determine 
the severity of his service-connected PTSD, both of which are 
adequate for rating purposes.  

The Board finds that a VA examination is not necessary to 
determine whether his anemia is related to service, to 
include herbicide exposure therein.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

Since anemia was first diagnosed approximately 23 years after 
the veteran's separation from active duty, with no medical 
evidence relating this condition to service, the standards of 
McLendon are not met in this case.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.



ORDER

Service connection for hepatitis C is granted. 

Service connection for anemia as secondary to herbicide 
exposure is denied. 

An initial 50 percent disability rating for post-traumatic 
stress disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


